Exhibit 10.2


EMPLOYMENT AGREEMENT
 
BETWEEN
 
BCB COMMUNITY BANK AND JOSEPH JAVITZ
 
This Employment Agreement (the “Agreement”) is made effective as of the 1st day
of July, 2015 (the “Effective Date”), by and between BCB COMMUNITY BANK, a New
Jersey state-chartered bank (the “Bank”), with its principal offices at 595
Avenue C, Bayonne, New Jersey, and JOSEPH JAVITZ (“Executive”). Any reference to
the “Company” shall mean BCB Bancorp, Inc., or any successor thereto.
 
WHEREAS, the Bank wishes to assure itself of the services of Executive for the
period provided in this Agreement; and
 
WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive for Executive to achieve the financial and performance
objectives of the Bank, the parties desire to enter into this Agreement; and
 
WHEREAS, the Bank desires to set forth the rights and responsibilities of
Executive and the compensation payable to Executive, as modified from time to
time.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1.           POSITION AND RESPONSIBILITIES
 
During the term of this Agreement, Executive agrees to serve as Chief Lending
Officer of the Bank (the “Executive Position”), and will perform all duties and
will have all powers associated with such position as set forth in the Job
Description provided to Executive by the Bank and as may be set forth in the
Bylaws of the Bank.  The Job Description is attached hereto as Exhibit A. In
addition, Executive shall be responsible for establishing the business
objectives, policies and strategic plans of the Bank, in conjunction with the
Board of Directors of the Bank (“Board”).  During the term of the Agreement,
Executive also agrees to serve, if elected, as an officer and/or director of any
subsidiary or affiliate of the Bank and in such capacity carry out such duties
and responsibilities reasonably appropriate to that office.
 
2.           TERM AND ANNUAL REVIEW
 
a.           Term.  The term of this Agreement will begin as of the Effective
Date and will continue until the close of business on June 30, 2016.
 
b.           Annual Review.  On an annual basis, at least thirty (30) and not
more than sixty (60) days prior to the end of the term of this Agreement, the
compensation committee (the “Committee”) designated by the Board will conduct a
comprehensive performance evaluation and review of Executive’s performance, and
the results thereof will be included in the Minutes of the Committee's meeting.
 
c.           Continued Employment Following Expiration of Term.  Nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement, upon such terms and
conditions as the Bank and Executive may mutually agree.
 
3.           PERFORMANCE OF DUTIES
 
During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive will devote all of his business time, attention, skill and
efforts to the faithful performance of his duties under this Agreement,
including activities and duties directed by the Board.  Notwithstanding the
preceding sentence, subject to the approval of the Board, Executive may serve as
a member of the board of directors of business, community and charitable
organizations, provided that in each case such service shall not materially
interfere with the performance of his duties under this Agreement, adversely
affect the reputation of the Bank or any other affiliates of the Bank, or
present any conflict of interest.  Executive will present annually to the Board
for its review and approval, a list of organizations in which Executive is
participating or proposes to participate.  Such service to and participation in
outside organizations will be presumed for these purposes to be for the benefit
of the Bank, and the Bank will reimburse Executive his reasonable expenses
associated therewith, to the extent Executive’s expenses are not reimbursed by
such organizations.


4.           COMPENSATION AND REIMBURSEMENT


a.           Base Salary.  In consideration of Executive’s performance of the
responsibilities and duties set forth in Section 1, the Bank will provide
Executive the compensation specified in this Agreement.  The Bank will pay
Executive a salary of $220,000 for the term of this Agreement (“Base Salary”).
 Such Base Salary will be payable in accordance with the customary payroll
practices of the Bank.
 
b.           Bonus and Incentive Compensation.  Executive shall be eligible to
receive up to fifty (50%) percent of his Base Salary in a performance bonus for
the term of this Agreement. Payment of a performance bonus, if applicable, shall
be made no later than May 31 of the calendar year immediately following the year
in which the performance bonus was earned.  In addition, Executive may be
entitled to participate in any other incentive compensation and bonus plans or
arrangements of the Bank or the Company.  Any incentive compensation will be
paid in cash in accordance with the terms of such plans or arrangements, or on a
discretionary basis by the Committee.  Nothing paid to Executive under any such
plans or arrangements will be deemed to be in lieu of other compensation to
which Executive is entitled under this Agreement.
 
c.           Benefit Plans.  Executive will be entitled to participate in all
employee benefit plans, arrangements and perquisites offered to employees and
executives of the Company or the Bank.  Without limiting the generality of the
foregoing provisions of this Section 4(c), Executive also will be entitled to
participate in any employee benefit plans including, but not limited to, stock
benefit plans, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident plans, or any other employee benefit
plan or arrangement made available by the Bank in the future to its senior
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plans and
arrangements.
 
d.           Health, Dental, Life and Disability Coverage.  The Bank shall
provide Executive with life, medical, dental and disability coverage made
available by the Bank to its senior executives and key management employees,
subject to and on a basis consistent with the terms, conditions and overall
administration of such coverage.
 
e.           Vacation and Leave.  Executive will be entitled to paid vacation
time each year during the term of this Agreement measured on a fiscal or
calendar year basis, in accordance with the Bank’s customary practices, as well
as sick leave, holidays and other paid absences in accordance with the Bank’s
policies and procedures for senior executives.  Any unused paid time off during
an annual period will be treated in accordance with the Bank’s personnel
policies as in effect from time to time.
 
f.           Expense Reimbursements.  The Bank will reimburse Executive for all
reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, fees for memberships in such organizations as
Executive and the Board mutually agree are necessary and appropriate in
connection with the performance of his duties under this Agreement, upon
substantiation of such expenses in accordance with applicable policies and
procedures of the Bank.  All reimbursements pursuant to this Section 4(f) shall
be paid promptly by the Bank and in any event no later than March 15 of the year
immediately following the year in which the expense was incurred.
 
 
 

--------------------------------------------------------------------------------

 


5.           WORKING FACILITIES


Executive’s principal place of employment will be at such place as directed by
the Board.  The Bank will provide Executive at his principal place of employment
with a private office, secretarial and other support services and facilities
suitable to his position with the Bank and necessary or appropriate in
connection with the performance of his duties under this Agreement.
 
6.           TERMINATION AND TERMINATION PAY
 
Subject to Section 7 of this Agreement which governs the occurrence of a Change
in Control, Executive’s employment under this Agreement may be terminated in the
following circumstances:
 
a.           Death.  Executive’s employment under this Agreement will terminate
upon his death during the term of this Agreement, in which event Executive’s
estate or beneficiary will receive the compensation due to Executive through the
last day of the calendar month in which his death occurred, and the Bank will
continue to provide to Executive’s family for one (1) year after Executive’s
death non-taxable medical and dental coverage substantially comparable (and on
substantially the same terms and conditions) to the coverage maintained by the
Bank for Executive and his family immediately prior to Executive’s death.
 
b.           Retirement.  This Agreement will terminate upon Executive’s
“Retirement” under the retirement benefit plan or plans of the Bank in which he
participates.  Executive will not be entitled to the termination benefits
specified in Section 6 or 7 hereof in the event of termination due to
Retirement.  For purposes of this Agreement, termination of Executive’s
employment based on Retirement shall include termination of Executive’s
employment by the Board for any reason after Executive attains the age of
sixty-five (65) or in accordance with any retirement arrangement established by
the Board with Executive’s consent.
 
c.           Disability.
 
 
(i)
Termination of Executive’s employment based on “Disability” shall mean
termination because of any permanent and total physical or mental impairment
that restricts Executive from performing all the essential functions of normal
employment.  A determination as to whether Executive has suffered a Disability
shall be made by the Board with objective medical input.  In the event of
termination due to Disability, Executive will be entitled to disability
benefits, if any, provided under a long term disability plan sponsored by the
Bank, if any.

 
 
(ii)
In the event the Board determines that Executive is Disabled, Executive will no
longer be obligated to perform services under this Agreement.  Upon Executive’s
termination due to Disability, the Bank will cause to continue to provide to
Executive life insurance and non-taxable medical and dental coverage
substantially comparable (and on substantially the same terms and conditions) to
the coverage maintained by the Company or the Bank for Executive immediately
prior to his termination for Disability.  This coverage shall cease upon the
earlier of (i) three (3) years from the date of termination, or (ii) the date
Executive becomes eligible for Medicare coverage; provided further that if
Executive is covered by family coverage or coverage for self and spouse, then
Executive’s family or spouse shall continue to be covered for the remainder of
the three (3) year period, or in the case of the spouse, until the spouse
becomes eligible for Medicare coverage or obtains health care coverage
elsewhere, whichever period is less.

 
        d.   Termination for Cause.
 
              (1)    The Board may by written notice to Executive in the form
and manner specified in this paragraph, immediately terminate his employment at
any time for case ("Cause").  Executive shall have no right to receive
compensation or other benefits for any period after termination for Cause,
except for vested benefits.  Termination for Cause shall mean termination (as
determined by the Board in good faith) because of the Executive's:
 
 
(1)
material act of dishonesty in performing Executive’s duties on behalf of the
Bank;

 
 
(2)
willful misconduct that, in the judgment of the Board, will likely cause
material economic damage to the Bank or injury to the business reputation of the
Bank;

 
 
(3)
incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the commercial
banking  industry);

 
 
(4)
breach of fiduciary duty;

 
 
(5)
intentional failure to perform stated duties under this Agreement after written
notice thereof from the Board;

 
 
(6)
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a regulatory order;

 
 
(7)
material breach of any provision of this Agreement; or,

 
 
(8)
failure to satisfy the requirements set forth in the Executive’s Job
Description.

 
 
(ii)
Executive’s termination for Cause will not become effective unless the Board has
delivered to Executive a copy of a notice of termination in accordance with
Section 8(a) hereof.  Executive shall not be deemed to have been terminated for
Cause unless and until there shall have been delivered to the Executive a notice
of termination, which shall include a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the disinterested members of the
Board, stating that the Executive wasguilty of the conduct described above and
specifying the particulars of such conduct.

 
e.           Voluntary Termination by Executive.  In addition to the Executive's
other rights to terminate his/her employment under this Agreement, the Executive
may voluntarily terminate his/her employment during the term of this Agreement
upon at least sixty (60) days prior written notice to the Board. Upon
Executive’s voluntary termination, he/she will receive only his/her compensation
and vested rights and benefits to the date of his/her termination. Following
his/her voluntary termination of employment under this Section 6(e), the
Executive will be subject to the restrictions set forth in Section 9 of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
f.           Termination Without Cause.
 
 
(i)
The Board may, by written notice to Executive, immediately terminate his
employment at any time for a reason other than for cause (a termination “Without
Cause”). Any termination of Executive’s employment, other than Termination for
Cause, shall have no effect on or prejudice the vested rights of Executive under
the Bank’s qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or stock bonus plans, group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans or other employee benefit plans or programs, or
compensation plans or programs in which Executive was a participant.

 
 
(ii)
In the event of termination under this Section 6(f) the Bank shall pay
Executive, or in the event of Executive’s subsequent death, Executive’s
beneficiary or estate, as severance pay, a cash lump sum payment equal to his
Base Salary. Such payment shall be payable within thirty (30) days following
Executive’s date of termination, and will be subject to applicable withholding
taxes.

 
 
(iii)
In addition, the Bank will continue to provide to Executive life insurance
coverage and non-taxable medical and dental insurance coverage substantially
comparable (and on substantially the same terms and conditions) to the coverage
maintained by the Bank for Executive immediately prior to his termination.  Such
life insurance coverage and non-taxable medical and dental insurance coverage
shall cease upon the earlier of (i) the end of the term of this Agreement, or
(ii) with respect to each such coverage (e.g., life insurance, medical and/or
dental coverage), the date on which such substantially comparable coverage is
made available to the Executive through subsequent employment.

 
g.           Termination and Board Membership.  To the extent Executive is a
member of the board of directors of the Company, the Bank or any of their
affiliates on the date of termination of employment with the Bank (other than a
termination due to Retirement), Executive will resign from all of the boards of
directors immediately following such termination of employment with the
Bank.  Executive will be obligated to tender this resignation regardless of the
method or manner of termination (other than termination due to Retirement), and
such resignation will not be conditioned upon any event or payment.
 
7.           CHANGE IN CONTROL
 
a.           Change in Control Defined.  For purposes of this Agreement, a
“Change in Control” shall mean a change in the effective control of the Company
or Bank, as described below.
 
 
(i)
A change in the effective control of the Company or Bank occurs on the date that
(i) any one person, or more than one person acting as a group (as defined in
Treasury Regulation 1.409A-3(i)(5)(vi)(D)) acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company or Bank possessing more than 50
percent of the total voting power of the stock of the Company or Bank, and (ii)
a majority of the members of the Company’s or Bank’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s or Bank’s board of
directors prior to the date of the appointment or election.

 
b.           Change In Control Benefits.  Upon the occurrence of a Change in
Control, the Bank shall pay Executive a lump-sum cash payment equal to the Base
Salary of the Executive at the time of a Change in Control. Such payment shall
be payable within thirty (30) days following the date of the Change in Control,
and will be subject to all applicable withholding taxes.  Notwithstanding the
foregoing, the cash payment made pursuant to this Section 7(b) shall be made in
lieu of any cash payments which may be subsequently triggered pursuant to
Section 6(f)(ii) hereof.
 
c.           280G Cutback.  Notwithstanding anything in this Agreement to the
contrary, in no event shall the aggregate payments or benefits to be made or
afforded to Executive under this Agreement, either as a stand-alone benefit or
when aggregated with other payments to, or for the benefit of, Executive that
are contingent on a Change in Control, constitute an “excess parachute payment”
under Section 280G of the Internal Revenue Code (“Code”) or any successor
thereto, and in order to avoid such a result, Executive’s benefits hereunder
shall be reduced, if necessary, to an amount, the value of which is one dollar
($1.00) less than an amount equal to three (3) times Executive’s “base amount,”
as determined in accordance with Code Section 280G.  In the event a reduction is
necessary, the cash severance payable pursuant to this Section 7 hereof shall be
reduced by the minimum amount necessary to result in no portion of the payments
and benefits payable by the Bank under this Section 7 being non-deductible
pursuant to Code Section 280G and subject to excise tax imposed under Code
Section 4999.
 
8.           NOTICE
 
a.           Notice of Termination.  A “notice of termination” shall mean a
written notice which shall indicate the specific termination provision in this
Agreement relied upon as a basis for termination of Executive’s employment.
 
b.           Date of Termination.  “Date of termination” shall mean: (i) if
Executive’s employment is terminated for Disability, thirty (30) days after a
notice of termination is given (provided that he shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period); or (ii) if Executive’s employment is terminated for any other reason,
the date specified in the notice of termination.
 
c.           Good Faith Resolution.  If the party receiving a notice of
termination desires to dispute or contest the basis or reasons for termination,
the party receiving the notice of termination must notify the other party within
ten (10) days after receiving the notice of termination that such a dispute
exists, and shall pursue the resolution of such dispute in good faith and with
reasonable diligence pursuant to Section 17 of this Agreement.  During the ten
(10) days after receiving notice of termination and during the pendency of any
such dispute, the Bank shall not be obligated to pay Executive compensation or
other payments beyond the date of termination.  Any amounts paid to Executive
upon resolution of such dispute under this Section shall be offset against or
reduce any other amounts which may be due under this Agreement.
 
9.           POST-TERMINATION OBLIGATIONS/NON-COMPETE
 
a.           Non-Solicitation/Non-Compete.  Executive hereby covenants and
agrees that, if his employment with the Bank is terminated under Sections 6(b) -
(d) of this Agreement, for a period of one (1) year following his termination of
employment with the Bank (other than a termination of employment following a
Change in Control), he shall not, without the written consent of the Bank,
either directly or indirectly:
 
 
(i)
solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank, or any of its respective
subsidiaries or affiliates, to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any business whatsoever which competes with the business of the
Bank, or any of its direct or indirect subsidiaries or affiliates,which has
headquarters or offices within twenty-five (25) miles of any location(s) in
which the Bank has business operations or has filed an application for
regulatory approval to establish business operations;

 
 
(ii)
become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity that competes with the business of the Bank or any of its  direct
or indirect subsidiaries or affiliates, which: (i) has headquarters within
twenty-five (25) miles of any location(s) in which the Bank has business
operations or has filed an application for regulatory approval to establish
business operations  (the “Restricted Territory”); or (ii) has one or more
offices, but is not headquartered, within the Restricted Territory, but only if
Executive would be employed, conduct business or have other responsibilities or
duties within the Restricted Territory; or,

 
 
 

--------------------------------------------------------------------------------

 
 
(iii)
solicit, provide any information, advice or recommendation, or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Bank to terminate an
existing business or commercial relationship with the Bank.

 
b.           Executive hereby covenants and agrees that, if his employment with
the Bank is terminated under Section 6(e) of this Agreement, for a period of one
(1) year following his termination of employment with the Bank (other than a
termination of employment following a Change in Control), he shall not, without
the written consent of the Bank, either directly or indirectly:
 
 
(i)
solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank, or any of its respective
subsidiaries or affiliates, to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to any entity whatsoever which competes with the business of the Bank
or any of its direct or indirect subsidiaries or affiliates which is physically
located in the State of New Jersey or in any county of another state in which
the Bank operates a branch;

 
 
(ii)
become an officer, employee, consultant, director, independent contractor,
agent, joint venturer, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity which competes with the business of the Bank or any of its direct
or indirect subsidiaries or affiliates which is physically located in the State
of New Jersey or in any county of another state in which the Bank operates a
branch; or,

 
 
(iii)
solicit, provide any information, advice or recommendation, or take any other
action intended (or that a reasonable person acting in like circumstances would
expect) to have the effect of causing any customer of the Bank to terminate an
existing business or commercial relationship with the Bank.

 
c.           Confidentiality.  Executive recognizes and acknowledges that the
knowledge of the business activities, plans for business activities, and all
other proprietary information of the Bank, as it may exist from time to time,
are valuable, special and unique assets of the business of the Bank.  Executive
will not, during or after the term of his employment, disclose any knowledge of
the past, present, planned or considered business activities or any other
similar proprietary information of the Bank to any person, firm, corporation, or
other entity for any reason or purpose whatsoever unless expressly authorized by
the Board or required by law.  Notwithstanding the foregoing, Executive may
disclose any knowledge of banking, financial and/or economic principles,
concepts or ideas which are not solely and exclusively derived from the business
plans and activities of the Bank.  Further, Executive may disclose information
regarding the business activities of the Bank to any bank regulator having
regulatory jurisdiction over the activities of the Bank pursuant to a formal
regulatory request.  In the event of a breach or threatened breach by Executive
of the provisions of this Section, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Bank or any
other similar proprietary information, or from rendering any services to any
person, firm, corporation, or other entity to whom such knowledge, in whole or
in part, has been disclosed or is threatened to be disclosed.  Nothing herein
will be construed as prohibiting the Bank from pursuing any other remedies
available to the Bank for such breach or threatened breach, including the
recovery of damages from Executive.
 
d.           Information/Cooperation.  Executive shall, upon reasonable notice,
furnish such information and assistance to the Bank as may be reasonably
required by the Bank, in connection with any litigation in which it or any of
its subsidiaries or affiliates is, or may become, a party; provided, however,
that Executive shall not be required to provide information or assistance with
respect to any litigation between Executive and the Bank or any other
subsidiaries or affiliates.
 
e.           Reliance.  All payments and benefits to Executive under this
Agreement shall be subject to Executive’s compliance with this Section 9, to the
extent applicable.  The parties hereto, recognizing that irreparable injury will
result to the Bank, its business and property in the event of Executive’s breach
of this Section 9, agree that, in the event of any such breach by Executive, the
Bank will be entitled, in addition to any other remedies and damages available,
to an injunction to restrain the violation hereof by Executive and all persons
acting for or with Executive. Executive represents and admits that Executive’s
experience and capabilities are such that Executive can obtain employment in a
business engaged in other lines of business than the Bank, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood.  Nothing herein will be construed as prohibiting the Bank
from pursuing any other remedies available to them for such breach or threatened
breach, including the recovery of damages from Executive.
 
10.           SOURCE OF PAYMENTS/RELEASE
 
a.           All payments provided in this Agreement shall be timely paid in
cash or check from the general funds of the Bank.
 
b.           Notwithstanding anything to the contrary in this Agreement,
Executive shall not be entitled to any payments or benefits under this Agreement
unless and until Executive executes an unconditional release of any claims
against the Company, the Bank, and their affiliates, including their officers,
directors, successors and assigns, releasing said persons from any and all
claims, rights, demands, causes of action, suits, arbitrations or grievances
relating to the employment relationship other than claims for benefits under
tax-qualified plans or other benefit plans in which Executive is vested, claims
for benefits required by applicable law or claims with respect to obligations
set forth in this Agreement that survive the termination of this Agreement.
 
11.           REQUIRED REGULATORY PROVISIONS
 
a.           Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
 
b.           Notwithstanding anything else in this Agreement to the contrary,
Executive’s employment shall not be deemed to have been terminated unless and
until Executive has a "Separation from Service" within the meaning of Code
Section 409A.  For purposes of this Agreement, a “Separation from Service” shall
have occurred if the Bank and Executive reasonably anticipate that either no
further services will be performed by Executive after the date of the
termination (whether as an employee or as an independent contractor) or the
level of further services performed is less than 50% of the average level of
bona fide services in the thirty-six (36) months immediately preceding the
termination.  For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii).
 
c.           Notwithstanding the foregoing, in the event the Executive is a
"Specified Employee" (as defined herein), then, solely, to the extent required
to avoid penalties under Code Section 409A, the Executive’s payments shall be
delayed until the first day of the seventh month following the Executive’s
Separation from Service.  A “Specified Employee” shall be interpreted to comply
with Code Section 409A and shall mean a key employee within the meaning of Code
Section 416(i) (without regard to paragraph 5 thereof), but an individual shall
be a “Specified Employee” only if the Bank or Company is or becomes a publicly
traded company.
 
12.           NO ATTACHMENT
 
Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.
 
 
 

--------------------------------------------------------------------------------

 
13.           ENTIRE AGREEMENT; MODIFICATION AND WAIVER
 
a.           This Agreement contains the entire agreement of the parties
relating to the subject matter hereof, and supersedes in its entirety any and
all prior agreements, understandings or representations relating to the subject
matter hereof, except that the parties acknowledge that this Agreement shall not
affect any of the rights and obligations of the parties  under any agreement or
plan entered into with or by the Bank pursuant to which Executive may receive
compensation or benefits except as set forth in Section 6(d) hereof.
 
b.           This Agreement may not be modified or amended except by an
instrument in writing signed by each of the parties hereto.
 
c.           No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.
 
d.           The terms defined in this Agreement have the meanings assigned to
them in this Agreement, and they include the plural as well as the singular, and
the use of any gender herein shall be deemed to include the other gender.
 
14.           SEVERABILITY
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
15.           HEADINGS FOR REFERENCE ONLY
 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
16.           GOVERNING LAW
 
This Agreement shall be governed by the laws of the State of New Jersey, but
only to the extent not superseded by federal law.
 
17.           ARBITRATION
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within twenty-five (25) miles from the main office
of the Bank, in accordance with the rules of the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.
 
18.           INDEMNIFICATION
 
Insurance.  During the term of this Agreement, the Bank will provide Executive
with coverage under a directors’ and officers’ liability policy, at the Bank’s
expense, that is at least equivalent to the coverage provided to directors and
senior executives of the Bank.
 
19.           SUCCESSORS AND ASSIGNS
 
The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise to all or substantially all the
business or assets of the Bank, to expressly and unconditionally assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.
 
20.           ATTORNEYS' FEES AND COSTS
 
If any action is brought by either party against the other party to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover from
the other party reasonable Attorneys' Fees and costs incurred in connection with
the prosecution or defense of such action.
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
dates set forth below.
 

 
BCB COMMUNITY BANK
   
September 9, 2015
By: /s/ Thomas Coughlin                                
 
Name: Thomas Coughlin
 
Title: President and Chief Executive Officer
         
EXECUTIVE
   
September 9, 2015
By: /s/ Joseph Javitz                                          
 
Name: Joseph Javitz



 

 
 
 
